DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed "add-on feature" must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one more "means" limitations being interpreted under 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph) and one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "wireless transmitting means […] for wirelessly transmitting output signals generated by the first and second sensing elements;" "anchoring means for securing the implant within a living body;" and "add-on feature that enables or facilitates coupling of the implant to at least one of an anchor, a stent, an LAA occlude, and a vascular closure device/anchor" in claims 1, 15, 16 and 21-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding disclosed structure for the wireless transmitting means is at least one antenna. The corresponding disclosed structure for the anchoring means is stents, septal anchors, etc. (¶ [0043] of specification as filed). The corresponding disclosed structure for the add-on feature is unclear, as further discussed with respect to rejections under 35 U.S.C. 112(b) below. 
e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21-23, there is no corresponding disclosed structure for the "add-on feature," such that the scope of the claim is unclear. Paragraph [0044] of the specification as filed describes various functions the add-on feature provides, but fails to disclose any specific structure for enabling said functions. Additionally, the add-on feature is understood to be separate from, e.g., external surface feature 26 in a sleeve 18, as paragraph [0044] expressly states the add-on feature is not shown, and the remainder of the specification fails to describe how positioning of the external surface feature would avoid the Faraday-cage effect and/or reduce stress due to attachment of an anchor to the implant. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-5, 15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0201949 A1 (Bodecker).
Regarding claim 1, Bodecker teaches an implant for monitoring two separate physiological parameters within a living body, the implant comprising: 
a hermetically-sealed housing having an elongate shape that defines oppositely-disposed first and second ends of the implant (Fig. 34; ¶ [0016] seamless biocompatible, flexible sheathing); 
first and second sensing elements located at the first and second ends of the implant, respectively (Fig. 34, first and second pressure sensing portion 3402 and 3404); and
wireless transmitting means within an internal cavity of the implant and connected to the first and second sensing elements for wirelessly transmitting output signals generated by the first and second sensing elements (¶ [0016] coil encapsulated within the sheathing; ¶ [0147] data transmitted to an external reader using appropriate protocols).
Regarding claims 2 and 4-5, Bodecker teaches the physiological parameters are two different cardiovascular pressures, wherein the two different cardiovascular pressures are left and right atrial pressures or left and right ventricle pressures (¶ [0084]). 
Regarding claim 15, Bodecker teaches the implant further comprises anchoring means for securing the implant within a living body (¶ [0024] anchor structure mounting the integrated chip to a wall in the cardiovascular system). 
Regarding claim 17, Bodecker teaches the anchoring means is a septal anchor (¶ [0067] where the implantable sensor chip 20 may be anchored at the septum 36). 
Regarding claim 19, Bodecker teaches the wireless transmitting means wirelessly transmits power to the implant (¶ [0020] the ASIC is powered by induction from a wireless signal from an external reader). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 20 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker in view of US 2006/0047205 A1 (Ludomirsky).
Regarding claims 3 and 25-26, Bodecker teaches the limitations of claims 2 and 1, as discussed above, and further discloses the method may comprise securing the implant in the pulmonary artery (¶ [0119] where the implant may be positioned in the pulmonary artery or any of the other great vessels), but neither expressly teaches securing the implant in the pulmonary artery comprises securing the implant in a wall of the pulmonary artery, nor teaches the two different cardiovascular pressures are pulmonary artery pressure and pulmonary capillary wedge pressure. However, as noted above with respect to claim 1, Bodecker discloses the first and second sensing elements are located at first and second ends of the implant.
Ludomirsky teaches a method of implanting an implant in a living body, the method comprising: securing the implant in a wall of a vessel of the cardiovascular system of the living body, such as a pulmonary artery (¶ [0056] where the implant may be secured to a vessel wall with metal tine or barbs placed with a catheter, clips or expanding probes that penetrate the vessel wall slightly, etc.; ¶ [0025] where the destination may include the pulmonary artery). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant/method of Bodecker with securing the implant in a wall of a pulmonary artery of the living body as taught/suggested by Ludomirsky, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as two different cardiovascular pressures within the human 
Regarding claim 20, Bodecker teaches the limitations of claim 1, as discussed above, but does not expressly teach the implant is attached to or used in combination with at least one of a stent, a vascular closure device, an atrial septum defect occluder device, a closure paravalvular leak device, an atrial flow regulator device, a vascular reconstruction device, a heart valve, a heart valve repair product, a left atrium appendage occluder, and a left atrium appendage closure devices.
Ludomirsky teaches/suggests an implant attached to or used in combination with at least one of a stent, a vascular closure device, an atrial septum defect occluder device, a closure paravalvular leak device, an atrial flow regulator device, a vascular reconstruction device, a heart valve, a heart valve repair product, a left atrium appendage occluder, and a left atrium appendage closure devices (¶ [0055] septal occluders, left atrial appendage occluders, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Bodecker with the implant being attached to or used in combination with, e.g., an atrial septum defect occluder device, as taught and/or suggested by Ludomirsky as a simple substitution of one known device for positioning the implant for measuring separate physiological parameters (e.g., left and right atrial pressures) for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 24, Bodecker teaches a method of implanting the implant of claim 1 in a living body, the method comprising delivering the implant to a pulmonary artery vessel (¶ [0119] where the implant may be positioned in the pulmonary artery or any of the other great vessels). Bodecker does not expressly teach delivering the implant to the pulmonary artery comprises releasing the implant in the cardiovascular system of the living body to cause blood flow to deliver the implant to a pulmonary artery vessel, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as two different cardiovascular pressures within the human body. However, as noted above with respect to claim 1, Bodecker discloses the first and second sensing elements are located at first and second ends of the implant. 
Ludomirsky teaches a method of implanting an implant in a living body, the method comprising: releasing the implant in the cardiovascular system of the living body to cause blood flow to deliver the implant to a pulmonary artery vessel (¶ [0015] where the sensing device of the invention is intentionally sized and configured to be released in the cardiovascular system and travel with blood flow to its intended destination; ¶ [0025] where the destination may include the pulmonary artery). Ludomirsky further discloses an implant positioned in the pulmonary artery and oriented with a sensor on one end is configured to measure pulmonary artery pressure and oriented with a sensor on the opposite end is configured to measure pulmonary capillary wedge pressure (e.g., ¶ [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bodecker with releasing the implant in the cardiovascular system of the living body to cause blood flow to deliver the implant to a pulmonary artery vessel as taught/suggested by Ludomirsky, so that the first and second sensing elements of . 

Claim(s) 6-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker in view of US 2019/0343388 A1 (Bahmanyar) and US 2017/0319067 A1 (Najafi). 
Regarding claims 6-8, Bodecker teaches the limitations of claim 1, as discussed above. Bodecker does not expressly teach the number of antennas included in embodiments having first and second sensing components. 
Bahmanyar teaches/suggests an implant comprising first and second sensing elements (sensing components 102a, 102b) and wireless transmitting means within an internal cavity of the implant (e.g., ¶ [0072]) and connected to the first and second sensing elements for wirelessly transmitting output signals generated by the first and second sensing elements (antenna 158). Bahmanyar further discloses a single antenna connected to each of the first and second sensing elements and first and second antennae connected to the first and second sensing elements, respectively, wherein the first and second antennae are longitudinally spaced apart within the implant, as suitable alternatives (Fig. 10), further indicating that utilizing two antennas may further permit additional functionality, such as exciting sensing components separately (e.g., ¶ [0067]). 
e.g., communicating measured data, passively powering the implant, etc.). See MPEP 2143(I)(B).
Bahmanyar teaches/suggests the antennas are axially space (e.g., Fig. 10), as noted above. Alternatively/Additionally, Najafi teaches/suggests an implant comprising anchoring means disposed longitudinally spaced from an antenna of the implant (e.g., ¶ [0020]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the implant of Bodecker with the first and second antenna being longitudinally spaced apart within the implant (i.e., providing a gap in the longitudinal direction in which no antennas are located) as taught/suggested by Najafi in order to ensure the anchor does not interfere with the operation of either of the first and second antennas (Najafi, ¶ [0020]).
Regarding claim 16, Bodecker teaches the limitations of claim 15, as discussed above, but does not expressly teach the wireless transmitting means comprises first and second antennae connected to the first and second sensing elements, respectively, the first and second antennae are longitudinally spaced apart within the implant, and the anchoring means is disposed around the implant and surrounds a gap between the first and second antennae.
Bahmanyar teaches/suggests an implant comprising first and second sensing elements (sensing components 102a, 102b) and wireless transmitting means within an internal cavity of the implant (e.g., ¶ [0072]) and connected to the first and second sensing elements for wirelessly e.g., ¶ [0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Bodecker with the wireless transmitting means comprising longitudinally spaced first and second antennae connected to the first and second sensing elements, respectively, as taught/suggested by Bahmanyar as a simple substitution of one known wireless transmitting means configuration for another to yield no more than predictable results (e.g., communicating measured data, passively powering the implant, etc.). See MPEP 2143(I)(B).
Bodecker as modified does not expressly teach the anchoring means is disposed around the implant and surrounds a gap between the first and second antennae. 
Najafi teaches/suggests an implant comprising anchoring means disposed longitudinally spaced from an antenna of the implant (e.g., ¶ [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the implant of Bodecker with the anchoring means being disposed around the implant and surrounding a gap between the first and second antennae as taught/suggested by Najafi in order to ensure the anchor does not interfere with the operation of either of the first and second antennas (Najafi, ¶ [0020]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker; or alternatively, over Bodecker in view of US 2005/0004478 A1 (Fitz). 
Regarding claim 9, Bodecker teaches the limitations of claim 1, as discussed above, but does not teach the housing is a hermetically-sealed first housing that contains the first sensing element, the implant comprises a hermetically-sealed second housing that contains the second sensing element, and the wireless transmitting means comprises first and second antennae located within the first and second housings, respectively, and connected to the first and second sensing elements, respectively.
Fitz teaches/suggests an implant comprising a first sensing element and a second sensing element (17, 18); a first housing associated with the first sensing element; a second housing associated with the second sensing element; and the wireless transmitting means located within the first and second housings, respectively, and connected to the first and second sensing elements, respectively (¶ [0043] separate housings for each of sensors 17, 18; ¶ [0044] where the sensor housing comprises a telemetry circuit 25). Fitz discloses this arrangement as a suitable alternative to both sensors being provided in/associated with the same housing (¶ [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Bodecker to comprise a hermetically-sealed first housing that contains the first sensing element, a hermetically-sealed second housing that contains the second sensing element, wherein the wireless transmitting means comprises first and second antennae located within the first and second housings, respectively, and connected to the first and second sensing elements, respectively, as taught/suggested by Fitz as a simple substitution of one known means/methods for arranging sensors for monitoring two separate physiological parameters for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker (or Bodecker in view of Fitz) as applied to claim(s) 9 above, and further in view of Najafi. 
Regarding claim 10, Bodecker teaches/suggests the limitations of claim 9, as discussed above, but does not teach the first and second housings are joined and abutting end to end. Najafi discloses joining first and second housing abutting end to end as a suitable alternative to providing a single/integrated housing (Figs. 7-9; ¶ [0024]; etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the implant of Bodecker with the first and second housings are joined and abutting end to end as a simple substitution of one known, suitable housing(s) configuration for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker (or Bodecker in view of Fitz) as applied to claim(s) 9 above, and further in view of Najafi and US 2016/0045312 A1 (Braido). 
Regarding claim 11, Bodecker teaches/suggests the limitations of claim 9, as discussed above, but does not teach the first and second housings are joined and abutting end to end. 
Najafi discloses joining first and second housing abutting end to end as a suitable alternative to providing a single/integrated housing (Figs. 7-9; ¶ [0024]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the implant of Bodecker with the first and second housings are joined and abutting end to end as a simple substitution of one known, suitable 
Bodecker as modified does not expressly teach the first and second housings are abutting end to end and joined together by a sleeve. 
Braido teaches/suggests an implant, disclosing joining by adhesive and a sleeve (wrap) as suitable alternatives for joining two elements (e.g., ¶ [0133]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the implant of Bodecker with joining the first and second housing with a sleeve as taught/suggested by Braido as a simple substitution of one known means or method for joining the first and second houses for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 12, Bodecker as modified teaches/suggests the limitations of claim 11, as discussed above, but does not teach the sleeve entirely covers the implant except for at least a portion of each of the first and second ends of the implant.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the implant of Bodecker with the sleeve entirely covering the implant except for at least a portion of each of the first and second ends of the implant because Applicant has not disclosed that the length of the sleeve (or how much of the implant said sleeve covers) provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant appears to disclose a shorter sleeve (generally provided only at the ends of the housing proximate each other, e.g., Fig. 4B) as a suitable alternatively. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the i.e., a sleeve of sufficient length to adequately join in the first and second housings because either arrangement sufficient couples the housings of the implant for attachement at a desired location (e.g., septal wall). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker (or Bodecker in view of Fitz) as applied to claim(s) 9 above, and further in view of US 2009/0024042 A1 (Nunez) and US 20140364862 A1 (Bennett). 
Regarding claim 13, Bodecker teaches/suggests the limitations of claim 9, as discussed above, but does not teach the first and second housings are coupled together and arranged end to end with a sleeve comprising a spacer portion between the first and second housings such that the first and second housings do not abut end to end.
Nunez teaches/suggests an implant comprising first and second sensing elements coupled together and arranged end to end with a spacer portion therebetween, such that the first and second sensing elements do not abut end to end (e.g., Fig. 2, tethering member 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the implant of Bodecker with the first and second housings being coupled together and arranged end to end with a spacer portion therebetween, such that the first and second housings do not abut end to end as taught/suggested by Nunez in order to couples the housings and bias said housings together, for example, in compression against a septum wall (Nunez, ¶ [0047]).
Bodecker as modified does not expressly teach a sleeve comprises the spacer. 
Bennett teaches/suggests providing a sleeve over a tethering member (¶ [0040]). 
. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker (or Bodecker in view of Fitz) as applied to claim(s) 9 above, and further in view of Nunez. 
Regarding claim 14, Bodecker teaches/suggests the limitations of claim 9, as discussed above, but does not teach the first and second housings are coupled together and arranged end to end with a tether between the first and second housings.
Nunez teaches/suggests an implant comprising first and second sensing elements coupled together and arranged end to end with a tether therebetween (e.g., Fig. 2, tethering member 34).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the implant of Bodecker with the first and second housings being coupled together and arranged end to end with a tether between the first and second housings as taught/suggested by Nunez in order to couples the housings and bias said housings together, for example, in compression against a septum wall (Nunez, ¶ [0047]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker in view of Braido. 
Regarding claim 18, Bodecker teaches the limitations of claim 1, but does not expressly teach the implant further comprises means associated with the implant to promote a seal between the implant and a wall of an internal organ, the promoting means being one or more of: a cell 
Braido teaches/suggests an implant comprising means associated with the implant to promote a seal between the implant and a wall of an internal organ, the promoting means being one or more of a cell growth-promoting coating on surfaces of the implant and an anchor having a cell growth-promoting coating on surfaces thereof (¶ [0123] where the implantable device can have a coating including an agent that promotes tissue in-growth). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bodecker with means associated with the implant to promote a seal between the implant and a wall of an internal organ as taught/suggested by Braido in order to promote biologic integration to the recipient anatomic site (Braido, ¶ [0101]), i.e., better secure the implant at a desired site. 

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker in view of Najafi. 
Regarding claims 21-23, Bodecker teaches the limitiatons of claim 1, as discussed above, and further teaches the implant may be coupled to an anchor (¶ [0024] anchor structure mounting the integrated chip to a wall in the cardiovascular system), but does not expressly teach the implant comprises at least one add-on feature that enables or facilitates coupling of the implant to said anchor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bodecker with the add-on feature as taught and/or suggested by Najafi in order to ensure the electronic components of the implant (e.g., sensing element, antenna, etc.) are sufficiently remote from the anchor so as to not interfere with their operations (Najafi, ¶ [0020]). 

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodecker in view of Ludomirsky and US 2010/0016943 A1 (Chobotov).
Regarding claims 27-28, Bodecker teaches a method of implanting the implant of claim 1 in a living body (¶ [0031]; ¶ [0147]; etc.), including within a blood vessel (¶ [0119]). Bodecker does not teaches the method comprises placing the implant in a vessel having a diameter smaller than the implant the limitations of claim 1.
Ludomirsky teaches/suggests a method of implanting an implant comprising implanting the implant in a blood vessel having a diameter smaller than the implant (¶ [0025] where implant e.g., ¶ [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bodecker with placing the implant in a vessel, such as a pulmonary artery, having a diameter smaller than the implant as taught/suggested by Ludomirsky, so that the first and second sensing elements of the implant measure pulmonary artery pressure and pulmonary capillary wedge pressure as two different cardiovascular pressures within the human body (due to the position of the sensing elements on opposing ends of the implant disclosed by Bodecker), in order to permit simultaneous, real-time measuring of pulmonary artery and pulmonary capillary wedge pressure useful for monitoring congestive heart failure, the change in cardiac physiological parameters of persons with congenital heart disease, and the response of pulmonary artery hypertension to different treatments (Ludomirsky, ¶ [0015]) with a single implant device. 
Bodecker as modified does not expressly teach the method comprises temporarily expanding a blood vessel during implantation of the implant to place the implant in a vessel having a diameter smaller than the implant the limitations of claim 1, wherein the blood vessel is temporarily expanded by exposing the living body to one or more liquid or gaseous drugs or chemicals. However, Ludomirsky teaches placement of the implant within the vessel preferably occluded said vessel to enable measurement of PCWP (e.g., ¶ [0042]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Bodecker with expanding the blood vessel during implantation of the implant to place the implant in a vessel having a diameter smaller than the implant the limitations of claim 1 by exposing the living body to one or more liquid or gaseous drugs or chemicals as taught/suggested by Chobotov in order to create an enhanced seal between the implant and vessel wall (Chobotov, ¶ [0293]), thereby enabling increased occlusion of blood flow for measuring PWCP (Ludomirsky, ¶ [0042]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791